NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 29 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

KATHRYN MARIE NELSON,                           No. 19-16109

                Plaintiff-Appellant,            D.C. No. 2:17-cv-02636-JJT

 v.
                                                MEMORANDUM*
CAPITAL ONE FINANCIAL
CORPORATION,

                Defendant-Appellee,

and

UNKNOWN PARTIES, named as Does 1
through 20 and Companies A through F,

                Defendant.

                   Appeal from the United States District Court
                            for the District of Arizona
                   John Joseph Tuchi, District Judge, Presiding

                             Submitted April 20, 2021**

Before: THOMAS, Chief Judge, TASHIMA and SILVERMAN, Circuit Judges.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Kathryn Marie Nelson appeals pro se from the district court’s summary

judgment in her action alleging federal and state law employment claims. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Freeman v. Oakland

Unified Sch. Dist., 291 F.3d 632, 636 (9th Cir. 2002). We may affirm on any basis

supported by the record. Enlow v. Salem-Keizer Yellow Cab Co., 389 F.3d 802,

811 (9th Cir. 2004). We affirm.

      Summary judgment was proper on Nelson’s Title VII and Arizona Civil

Rights Act (“ACRA”) claims raised in her first Equal Employment Opportunity

Commission (“EEOC”) charge because Nelson did not file this action within 90

days of receiving the right-to-sue letter. See Ariz. Rev. Stat. § 41-1481(D) (ACRA

requires claimant to file a civil lawsuit within 90 days of receiving a right to sue

notice); Payan v. Aramark Mgmt. Servs. Ltd. P’ship, 495 F.3d 1119, 1121 (9th Cir.

2007) (42 U.S.C. § 2000e-5(f)(1) requires a claimant to file a civil lawsuit within

90 days of receiving a right to sue notice from the EEOC).

      Summary judgment was proper on Nelson’s Title VII and ACRA claims

raised in her second EEOC charge because Nelson filed the charge more than 300

days after her termination. See Nat’l Passenger R.R. Corp. v. Morgan, 536 U.S.

101, 104-05 (2002) (42 U.S.C. § 2000e-5(e)(1) requires a claimant to file a charge

with the EEOC within 300 days of the allegedly discriminatory or retaliatory act);

Madden-Tyler v. Maricopa County, 943 P.2d 822, 828 (Ariz. 1997) (explaining


                                           2                                    19-16109
that under ACRA, a charge must be filed “within 180 days after the alleged

unlawful employment practice occurred.”). To the extent that Nelson’s Title VII

claims are premised on an alleged failure to respond to an email she sent on July 1,

2016, Nelson failed to raise a genuine dispute of material fact as to whether she

was subjected to an adverse employment action, whether similarly situated male

employees were treated differently, or whether a causal link exists between the

protected activity and the employer’s action. See Villiarimo v. Aloha Island Air,

Inc., 281 F.3d 1054, 1064 (9th Cir. 2002) (elements of a Title VII retaliation

claim); Chuang v. Univ. of Cal. Davis, Bd. of Trs., 225 F.3d 1115, 1123 (9th Cir.

2000) (elements of a Title VII disparate treatment claim).

      Summary judgment was proper on Nelson’s Title VII adverse impact claim

because Nelson failed to exhaust her administrative remedies. See B.K.B. v. Maui

Police Dep’t, 276 F.3d 1091, 1100 (9th Cir. 2002) (Title VII plaintiff must exhaust

administrative remedies by filing a timely EEOC or state agency charge, and

allegations not included in an EEOC charge “may not be considered by a federal

court unless the new claims are like or reasonably related to the allegations

contained in the EEOC charge” (citations and internal quotation marks omitted)).

      Summary judgment was proper on Nelson’s Family Medical Leave Act

(“FMLA”) claim because Nelson failed to raise a genuine dispute of material fact

as to whether the FMLA leave she took was impermissibly considered in her


                                          3                                      19-16109
termination. See Liu v. Amway Corp., 347 F.3d 1125, 1135-36 (9th Cir. 2003)

(setting forth proper standard to be applied in FMLA termination cases).

       Summary judgment was proper on Nelson’s claims for defamation, false

light, breach of contract, and breach of the implied covenant of good faith and fair

dealing because Nelson failed to file suit within one year of the claims’ accrual.

See Ariz. Rev. Stat. § 12-541(1), (3); Watkins v. Arpaio, 367 P.3d 72, 77 (Ariz. Ct.

App. 2016) (applying a one-year statute of limitations to a false light claim).

       Summary judgment was proper on Nelson’s claim for intentional infliction

of emotional distress because Nelson failed to raise a genuine dispute of material

fact as to whether Capital One engaged in any actions that were extreme or

outrageous. See Mintz v. Bell Atl. Sys. Leasing Int’l, Inc., 905 P.2d 559, 562-63

(Ariz. Ct. App. 1995) (elements of a claim for intentional infliction of emotional

distress).

       Summary judgment was proper on Nelson’s civil conspiracy claim because

Nelson failed to raise a genuine dispute of material fact as to whether an agreement

existed among her supervisors to accomplish an unlawful purpose or to accomplish

a lawful object by unlawful means. See Baker ex rel. Hall Brake Supply, Inc. v.

Stewart Title & Trust of Phoenix, Inc., 5 P.3d 249, 256 (Ariz. Ct. App. 2000)

(elements of a conspiracy claim).

       Summary judgment was proper on Nelson’s claims for tortious interference


                                          4                                       19-16109
with contract and interference with business expectancy because Nelson failed to

raise a genuine dispute of material fact as to whether Capital One interfered with a

contract or a business expectancy with a third party. See Payne v. Pennzoil Corp.,

672 P.2d 1322, 1327 (1983) (tortious interference claim cannot lie against

defendants who are not third parties to the employment agreement).

      The district court did not abuse its discretion by denying Nelson’s fourth

request for an extension of time to oppose summary judgment because Nelson

failed to demonstrate good cause. See Ahanchian v. Xenon Pictures, Inc., 624 F.3d

1253, 1258 (9th Cir. 2010) (setting forth the standard of review and discussing the

requirements for an extension of time under Federal Rule of Civil Procedure 6(b)).

      The district court did not abuse its discretion by striking Nelson’s opposition

to summary judgment, which Nelson concedes did not comply with Rule 56 and

also violated the court’s order regarding the page limit. See Leong v. Potter, 347

F.3d 1117, 1125 (9th Cir. 2003) (reviewing for abuse of discretion a court’s

decision to enforce its procedural rules).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                             5                                 19-16109